Citation Nr: 0409569	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  98-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to service connection for neuritis of the left 
side.


REPRESENTATION

Appellant represented by:	Greg Morton, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to March 
1977.  The veteran also had service in the Army National Guard of 
South Carolina (National Guard) with periods of the active duty 
for training from March 23 through April 7, 1979, and May 18 
through June 1, 1985.

This appeal to the Board of Veterans' Appeals (Board) originally 
arises from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A video hearing before the undersigned Veterans Law Judge at the 
RO was held in June 2000.

This appeal returns to the Board from a United States Court of 
Appeals for Veterans Claims (Court) decision dated February 9, 
2001, and a Board remand dated May 2003.  All requested 
development having been completed, these claims now return before 
the Board.


FINDINGS OF FACT

1. The preponderance of the credible and probative evidence of 
record establishes that the veteran's hepatitis was not incurred 
in or aggravated by service, nor was it otherwise etiologically 
related to service.

2. The preponderance of the credible and probative evidence of 
record establishes that the veteran's neuritis of the left side 
was not incurred in or aggravated by service, nor was it otherwise 
etiologically related to service.



CONCLUSIONS OF LAW

1. Hepatitis was neither incurred in nor aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2. Neuritis of the left side was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule implementing 
the VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 701 of 
the Act contains amendments to 38 USC §§ 5102 and 5103.  The Act 
contains a provision that clarifies that VA may make a decision on 
a claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, P.L. 108- __ , Section 701 (H.R. 
2297, December 16, 2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA requires the following: (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim.

In this regard, the record shows that in a letter dated March 
2003, the RO informed the veteran of the requirements necessary to 
establish his claims, and of the VCAA and what evidence the VA 
would obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the statement of the case, supplemental statements of 
the case, Board remand, and prior Court decision, he was informed 
of the criteria necessary to establish these claims.  Also, the RO 
has obtained all available evidence identified by the veteran, and 
obtained several VA examinations of the veteran regarding his 
claimed disabilities.  

Therefore, under the circumstances, the Board finds that the VA 
has satisfied both its duty to notify and assist the appellant in 
this case and adjudication of this appeal at this juncture poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).




Factual Background

Service medical records dated from March 1973 to March 1977, while 
the veteran was on active duty, are negative for complaints or 
findings pertaining to hepatitis or a neurologic disorder of the 
left side.  

The record shows that the veteran served on active duty for 
training with the National Guard from March 23 to April 7, 1979.  
The veteran indicated that he developed viral hepatitis on March 
23, 1979.  A National Guard report of investigation reveals that 
on March 26, 1979, the veteran was on sick call for a cold and was 
treated at a service hospital a few days later for stomach pains.  
He was ultimately diagnosed as having viral hepatitis.  In an 
investigation report dated in May 1979, it was determined that 
viral hepatitis existed prior to March 23, 1979, because the 
disease has an incubation period of 4 to 6 weeks.  It was also 
determined that the disease did not occur while the veteran was in 
the line of duty, not due to willful misconduct.

From May 18, 1985, to June 1, 1985, the veteran was also on active 
duty for training.  Active duty service, and National Guard 
medical records prior to that period, were negative for 
complaints, findings, or diagnoses pertaining to neurology of the 
left side.  National Guard records reflect that on May 23, 1985, 
the veteran, while answering a telephone call, made a quick turn 
and felt a sharp pain in his neck and numbness in the left arm.  
The following day, the veteran complained of left sided back pain 
with numbness to the left arm.  On physical examination, the 
veteran had good hand grip with three digits.  The diagnosis was 
neuritis of the left arm.  A few days later, the veteran indicated 
that the tingling sensation of the arm and hand had turned into a 
burning feeling.  Additional complaints included chronic pain with 
movement of the shoulder, elbow, thumb, and index finger.  
Although a May 29, 1985 finding showed that the injury was 
incurred in the line of duty, it was determined in August 1985 
that the injury was not incurred in the line of duty, not due to 
willful misconduct.

VA and private medical records beginning in 1997 reflect that the 
veteran was seen for hepatitis and left hemiparesis.  A private 
laboratory report dated in December 1997 showed indications of 
past or present Hepatitis C.  When seen by VA in 1998, the veteran 
complained of weakness in the left arm.  It was noted that the 
veteran had a work related injury years ago which exacerbated his 
symptoms and that the veteran had cervical stenosis with 
myelopathy and weakness on the left side with increased reflexes.  
A VA examiner in June 1998 assessed the veteran as having left 
upper and lower extremity pain of uncertain etiology.  An 
assessment of a history of hepatitis C and B was also noted.  A 
private examiner in June 1999 noted evidence of possible multiple 
radiculopathies in the left upper extremity with diminished 
reflexes.

The veteran submitted articles on hepatitis in support of his 
claim.  These documents provide information regarding the nature 
of hepatitis and the manner in which it may be contracted.

Medical records from a private physician dated June 1999 noted 
that the veteran reported that he had two ruptured discs in his 
back while at work.  The veteran stated that he injured his back 
lifting tires at work in 1998, and in the process of being 
evaluated for this, it was discovered that he had some problems 
with his neck.  Examination at that time revealed probably 
moderate to severe cervical stenosis at multiple levels due to 
spondylotic changes in the cervical spine region, and possible 
degrees of lumbar stenosis in the lumbar region due to a similar 
degenerative process.  The examiner noted that the veteran was 
limited in his activities, primarily anything having to do with 
exertion.

In November 1999, the RO made an administrative determination that 
the veteran's neck injury and left arm neuritis were not incurred 
in the line of duty.  38 C.F.R. § 3.1(m).

VA treatment reports reveal ongoing treatment for chronic 
Hepatitis C.  Private and VA treatment records also show that the 
veteran has received ongoing treatment for back problems, to 
include cervical stenosis and lumbar spine problems.

The report of a private examination from May 2000 noted that this 
physician had treated the veteran in the past for cervical 
radicular pain from cervical disc disease, arthritis with 
stenosis, severe lumbar disc disease with stenosis, sciatica, and 
hepatitis.  The examiner noted that the veteran had severe 
cervical and lumbar cord impingement that caused severe pain, 
numbness, and weakness, and with Hepatitis C prevented him from 
being able to do any type of work, and could easily cause him to 
be paralyzed.

In June 2000, the veteran provided testimony in support of claim.  
The transcript of that hearing is of record.  It indicates that 
the veteran reported that his roommate told his superior that he 
thought he had hepatitis, so they sent him to a doctor and he was 
hospitalized.  The veteran reported that he thought this was in 
1976.  The veteran also indicated that he felt he was never warned 
about hepatitis and that no one ever checked him for hepatitis in 
the military.  Also during this hearing, the veteran stated that 
the first time he had back problems was in 1985.  He stated that 
he felt the quick movement he made in 1985 caused a pinched nerve 
and that  stayed pinched for so long that he had to have surgery 
on the lower part of his back.

In a statement dated in June 2000, Cecil Brown, a family 
practitioner, stated that the veteran had been diagnosed as having 
hepatitis for years and that it was documented on March 26, 1979.  
The doctor added that the veteran had hepatitis for several years 
before the 1979 diagnosis and that the symptoms have persisted to 
the present with deterioration of the liver.

An August 2000 MRI of the cervical spine noted moderately severe 
spinal canal stenosis at the C3-4 disc level secondary to broad-
based posterior spondylitic change.  There was mild apparent 
indentation of the anterior aspect of the cervical spinal cord at 
this level but no cervical cord edema.  The MRI also noted a 
laminectomy of C4, C5, and C6, with adequate patency of the spinal 
canal at these levels.  The MRI also noted mild to moderate spinal 
canal stenosis at the C6-7 disc level secondary to posterior 
spondylitic change.  This is below the level of the laminectomy 
levels.

An addendum to an outpatient treatment record dated October 2000 
indicated that the veteran had requested a review of his medical 
records for verification of his ongoing pain being related to his 
experience in military service.  The doctor 
noted that medical records from 1985 had been reviewed and showed 
back pain present in May 1985.  The examiner pointed out that 
limited records on four pages of medical records do not allow an 
extensive overview of the relationship between then and now, but 
the examiner indicated that it would not be unreasonable to 
presume that there may be some relationship between the conditions 
at that time and at the present.  The doctor indicated that it was 
his understanding that the veteran planned to use the statement to 
support his contention for service connection.  This same examiner 
restated his opinion in a December 2000 outpatient treatment 
record.

The report of plain films from January 2001 noted congenital 
shortening of the pedicles/arthrosis, and an MRI was recommended.  
An MRI of the lumbar spine conducted in January 2001 noted that 
spondylitic changes persisted.  Again there were MODIC type II 
degenerative changes involving the L4-5 interspace and plates.  
The examiner noted that since the last X-ray of 1990, the very 
subtle left paramedian protrusion had superimposed upon the 
diffuse annular protrusion at L2-3, and the right/central 
paramedian protrusion at L5-S1 had worsened slightly.

A VA neurological examination was conducted in July 2002.  The 
examiner noted that the veteran's claim file was reviewed in its 
entirety.  The examiner noted that an MRI in 2000 reported 
persistent cervical spondylosis with spinal cord stenosis 
particularly in the mid portions of the cervical spine.  Physical 
examination revealed Brown-Sequard's syndrome with a level of 
approximately C5 on the left side.  Sensation was diminished on 
the right.  Proprioception and vibration was diminished on the 
left, and there were radicular signs present in the left upper 
extremity consistent with the level of C5.  There was 
hyperreflexia in the left lower extremity and a spastic gait.  
Diagnosis was cervical myelopathy at approximately C5 which was 
consistent with the MRI study.  In relation to the onset of 
symptoms, the examiner stated that it was probable at the veteran 
had cervical spondylosis and osteoarthritis in 1985.  
Additionally, the examiner stated it was reasonable to assume that 
the veteran's quick head turn in 1985 was related to that cervical 
osteoarthritis and was the initial symptom of his cervical 
osteoarthritis.  The examiner commented that the natural history 
of cervical spondylosis is one of progression.  There was no 
indication of a radiculopathy or peripheral neuropathy related to 
low back problems.  The examiner indicated that it was also 
reasonable to assume that since the veteran had cervical 
spondylosis, he also had lumbosacral spine disease similar in 
nature.

A VA orthopedic examination was conducted in July 2002.  The 
veteran's claim file was reviewed prior to the examination, and 
the examiner noted the previous record from December 2000, which 
stated that in 1985, it was unreasonable to relate the veteran's 
back pain to service connected events dating back to 1985 and 
beyond.  Physical examination of the cervical spine showed a 2 cm 
from chin to chest flexion, 40° of extension, and 70° of rotary 
motion the right.  There was a 10 cm posterior scar from the 
occiput to the base of the spine.  Muscle strength was 5/5 
deltoid, biceps, triceps, wrist extensors, wrist flexors, finger 
flexors, finger extensors, and intrinsics bilaterally.  The 
veteran was able to sit in a chair with 90° of spine flexion 
related to his trunk without difficulty.  Extension of the lumbar 
spine was 5°.  Straight leg raising was negative.  The examiner 
noted that the veteran had problems clearing his left lower 
extremity on gait, but that there was no evidence of foot drop or 
use of other assistive devices.  There was 5/5 gastroc-soleus 
strength.  Of note, the veteran had a 4/4 spine.  Diagnosis was 
status post posterior spinal fusion for disc disease of the 
cervical spine without evidence of current radiculopathy and 
mechanical low back pain without radiculopathy.  The examiner 
noted that he would concur with the previous note that it was 
unreasonable to connect the current mechanical low back symptoms 
to service related activities.

The report of an August 2002 MRI of the veteran's lumbosacral 
spine noted evidence of degenerative disc disease involving 
primarily the L2-3 through L4-5 levels.  Disc bulges and small 
herniations were present at these levels.  With the exception of 
some increased foraminal stenosis on the right at L4-5, there had 
been little interval change since February 2001.

A December 2002 outpatient treatment record noted that the veteran 
reported that his initial symptoms began in 1985 with neck pain 
and left arm pain while he was working on a multiple channel 
system, and had an incident in which his neck was whiplashed while 
he was managing an intercom and field phone.  The examiner 
indicated that the veteran reported that since then, the symptoms 
have become progressive.  The examiner noted that it was a 
reasonable option to state that the veteran's present neck pain 
stemmed from this accident.  The examiner reported that the 
veteran's cervical myelopathy was a permanent condition which 
would be followed by neurology.  The Board notes that this 
identical opinion is stated virtually verbatim in several other 
outpatient treatment records from this same time frame.  All of 
the treatment records containing this opinion appear to have been 
signed by the same nurse practitioner.

A VA examination regarding the veteran's hepatitis was conducted 
in July 2002.  The report of that examination indicates that the 
claims file was thoroughly reviewed.  The examiner indicated that 
the veteran reported that he was found to have Hepatitis C in 
1979, but the examiner noted that a review of the record showed 
that the veteran was actually found to have Hepatitis C in 1998.  
It was also noted that at the time the veteran was treated in 
1979, no further work up was done to determine the type of 
hepatitis the veteran actually had.  The veteran reported no blood 
transfusions, no organ transplant, no hemodialysis, no tattoos, 
and no IV drugs, but multiple sex partners.  The examiner 
indicated that the veteran reported that he used to drink a six 
pack a day.  The veteran stated that he had been told he had end 
stage liver disease with hepatitis.  Physical examination showed 
conjunctivae and corneas were clear in both eyes.  Neck was 
supple.  Lungs were clear and heart examination showed S1 and S2 
audible, with no murmur.  Abdomen was soft and tender.  Liver and 
spleen were not palpable.

The examiner noted that clinical and diagnostic tests showed that 
a liver biopsy was done in 1999 and revealed chronic active 
hepatitis with portal and periportal fibrosis consistent with 
early stages of cirrhosis.  Pathological findings of the biopsy 
were consistent with clinical diagnosis of Hepatitis C viral 
infection.  The examiner stated that the veteran had hepatitis in 
1979 with incubation period being approximately 4-6 weeks; 
therefore, the examiner indicated that, in his opinion, the 
disease was first contracted prior to the time the veteran 
reported for active duty on March 23, 1979.  The examiner added 
that the veteran had a biopsy in 1999, so there was a gap of 20 
years in between.  It was noted that the veteran had a history of 
chronic alcohol abuse and multiple sex partners.  The examiner 
opined that the veteran contracted Hepatitis C after he was 
discharged from service.  The examiner indicated that, based on 
the material facts, the veteran had Hepatitis C from 1998.


The Law and Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 
(2002).

To summarize, lay statements are competent evidence when 
describing inservice experiences and symptoms.  However, when the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for Hepatitis C.  In this 
regard, the Board finds that the preponderance of the evidence 
shows that the veteran's currently diagnosed Hepatitis C was not 
incurred in service.  Specifically, the Board finds probative the 
opinion from a VA examiner dated July 2002, who indicated, based 
on a review of the veteran's claim file, that the veteran's viral 
hepatitis which was diagnosed in March 1979 was contracted prior 
to his active duty service, since the disease has an incubation 
period of 4-6 weeks.  That examiner also opined that the veteran 
contracted Hepatitis C after he was discharged from service, based 
on the veteran's claims file, and the fact that he was not 
diagnosed with Hepatitis C until 1998, nearly 20 years later.  

Although the veteran testified, in his hearing testimony, that his 
roommate in service in 1976 had hepatitis, there is no indication 
that the veteran was diagnosed with viral hepatitis until March 
1979, while he was on active duty for training, and no indication 
he was diagnosed with Hepatitic C until 1998, many years after his 
separation from service.

The Board is mindful of the opinion that the veteran has submitted 
from his private physician, Cecil Brown, dated June 2000, however, 
this examiner has offered no evidence in support of his opinion, 
and he does not indicate that he reviewed of the veteran's claim 
file.  The Board therefore finds more probative the opinion from 
the veteran's July 2002 examiner, who has indicated he reviewed 
the veteran's claims file, and supported his opinions with 
citation to the evidence of record.

Again taking into account all relevant evidence, the Board finds 
that service connection is not warranted for neuritis of the left 
side.  In this regard, the Board finds the preponderance of the 
evidence shows that the veteran's left side neuritis was not 
incurred in service.  The Board finds probative the opinions from 
two separate examiners in two separate VA examinations, both dated 
in July 2002.  In the first opinion, the examiner indicates, in 
relation to the onset of symptoms, that it was probable that the 
veteran had cervical spondylosis and osteoarthritis in 1985, and 
it was reasonable to assume that the veteran's quick head turn in 
1985 was related to that cervical osteoarthritis, and was the 
initial symptom of his cervical osteoarthritis.  Thus, this 
examiner indicated that the veteran did not sustain a neck injury 
in the line of duty during his active duty for training in May 
1985, but rather, the veteran only experienced, during his period 
of active duty for training, a symptom of his preexisting cervical 
spondylosis and osteoarthritis, for which service connection would 
therefore not be warranted.

The Board also finds probative the opinion from a second July 2002 
VA examiner, who indicated that it was unreasonable to connect the 
current mechanical low back symptoms to service related 
activities.

Finally, the Board also notes with interest medical records from a 
private physician dated June 1999, which note that the veteran 
reported that he had two ruptured discs in his back while at work 
while lifting tires.

The Board recognizes the opinion from a doctor in October 2000 who 
indicated that it would not be unreasonable to presume that there 
may be some relationship between the veteran's condition in May 
1985, and his present condition.  However, the Board finds this 
opinion too speculative to be of probative value.  The Board also 
notes that the examiner himself at that time indicated that the 
limited records on four pages of medical records that he reviewed 
at that time did not allow an extensive overview of the 
relationship between then and now.  The Board also notes the 
multiple identical opinions received from a nursing practitioner, 
who indicated that it was a reasonable option to state that the 
veteran's present neck pain stemmed from this accident.  However, 
the Board also finds this opinion somewhat speculative, and with 
no indication of the evidence of record on which this opinion is 
based having been presented, the Board finds this opinion less 
probative than those submitted by the two VA physicians in July 
2002, who indicated that their opinions were based on the review 
of the entire claims file, and supported their opinions with 
citation to the evidence of record.

Therefore, the Board finds that the preponderance of the evidence 
in both these claims indicates that neither the veteran's 
hepatitis, nor his neuritis of the left side, is related to 
service.  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply, the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for neuritis of the left side is 
denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2




